                                             Case 3:21-cv-00176-RFB-CLB Document 100 Filed 06/21/21 Page 1 of 4




                                         1   Margaret A. McLetchie, Nevada Bar No. 10931
                                             Alina M. Shell, Nevada Bar No. 11711
                                         2   MCLETCHIE LAW
                                         3   602 South Tenth Street
                                             Las Vegas, NV 89101
                                         4   Telephone: (702) 728-5300; Facsimile: (702) 425-8220
                                             Email: maggie@nvlitigation.com
                                         5   Counsel for Intervenor, Las Vegas Review-Journal, Inc.
                                         6
                                                                          UNITED STATES DISTRICT COURT
                                         7
                                                                               DISTRICT OF NEVADA
                                         8
                                         9   ZANE M. FLOYD,                                   Case. No.: 3:21-cv-00176-RFB-CLB

                                        10                   Plaintiff,
                                                     vs.
                                        11
                                        12
                                             CHARLES DANIELS, DIRECTOR,                       LAS VEGAS REVIEW-JOURNAL,
                                        13   NEVADA DEPARTMENT OF                             INC.’S NOTICE REGARDING
(702)728-5300 (T) / (702)425-8220 (F)




                                             CORRECTIONS; ET AL.,                             DISCLOSURE
                                        14
     602 SOUTH TENTH STREET


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15                   Defendants.

                                        16            Intervenor Las Vegas Review-Journal, Inc. hereby submits this Notice regarding
                                        17   disclosure of court records.
                                        18            DATED this 21st day of June, 2021.
                                        19
                                        20                                    /s/ Margaret A. McLetchie
                                                                              Margaret A. McLetchie, Nevada Bar No. 10931
                                        21                                    Alina M. Shell, Nevada Bar No. 11711
                                                                              MCLETCHIE LAW
                                        22                                    602 South Tenth Street
                                        23                                    Las Vegas, NV 89101
                                                                              Telephone: (702) 728-5300; Facsimile: (702) 425-8220
                                        24                                    Email: maggie@nvlitigation.com
                                                                              Counsel for Intervenor, Las Vegas Review-Journal, Inc.
                                        25
                                        26
                                        27
                                        28


                                                                                          1
                                             Case 3:21-cv-00176-RFB-CLB Document 100 Filed 06/21/21 Page 2 of 4




                                         1            During the June 10, 2021, status conference, this Court instructed the Review-
                                         2   Journal to file a motion to disclose court records, if any, in this matter by not later than June
                                         3   21, 2021. (See ECF No. 95 (minutes of proceeding).) The Nevada Department of Corrections
                                         4   (“NDOC”) has filed a redacted version of the Execution Manual with this Court (ECF No.
                                         5   99-1 (amended Execution Manual)). 1 Thus, it appears that a motion for disclosure would be
                                         6   unnecessary at this stage of the proceeding, as it appears that there are no documents or
                                         7   pleadings currently under seal. However, the Review-Journal hereby reserves its right to seek
                                         8   the disclosure of any documents that the parties to this matter may in the future submit under
                                         9   seal.
                                        10            The Review-Journal also reiterates that, should the Court consider closing any
                                        11   hearing in this matter, the Review-Journal (and the public in general) is entitled to notice and
                                        12   an opportunity to heard prior to any decision on whether closure will be allowed.
                                        13            To restrict public access under the First Amendment presumed right of access
(702)728-5300 (T) / (702)425-8220 (F)




                                        14   doctrine, three procedural requirements must be satisfied. First, a court must hold a hearing
     602 SOUTH TENTH STREET


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15   regarding any closure request. United States v. Sherlock, 962 F.2d 1349, 1358 (9th Cir. 1992).
                                        16   In cases pertaining to the First Amendment right of access to court proceedings, the Ninth
                                        17   Circuit requires that “those excluded from the proceeding must be afforded a reasonable
                                        18   opportunity to state their objections.” Oregonian Pub. Co. v. U. S. Dist. Court, 920 F.2d
                                        19   1462, 1466 (9th Cir. 1990); see also United States v. Brooklier, 685 F.2d 1162, 1167-68 (9th
                                        20   Cir. 1982); Phoenix Newspapers, Inc. v. United States Dist. Court, 156 F.3d 940, 949 (9th
                                        21   Cir. 1998) (“[I]f a court contemplates sealing a document or transcript, it must provide
                                        22   sufficient notice to the public and press to afford them the opportunity to object or offer
                                        23   alternatives. If objections are made, a hearing on the objections must be held as soon as
                                        24   possible.”). Second, “the reasons supporting closure must be articulated in findings.”
                                        25
                                        26   1
                                               Additionally, by email on June 21, 2021, counsel for NDOC provided 23 pages of invoices.
                                        27   Mr. Gilmer indicated the invoices constitute all invoices for drugs referenced in the
                                             Execution Manual in NDOC’s current possession, including (but not limited to) the invoices
                                        28   referenced in NDOC’s privilege log.


                                                                                            2
                                             Case 3:21-cv-00176-RFB-CLB Document 100 Filed 06/21/21 Page 3 of 4




                                         1   Oregonian Pub. Co., 920 F.2d at 1466 (9th Cir. 1990); Brooklier, 685 F.2d at 1167-68
                                         2   (stating same). Finally, the Court must consider reasonable alternatives to closure that would
                                         3   preserve the fairness of the proceeding without substantially interfering with the right of
                                         4   access. Sacramento Bee v. United States Dist. Court for E. Dist., etc., 656 F.2d 477, 482 (9th
                                         5   Cir. 1981) (citation omitted); accord Sherlock, 962 F.2d at 1359.
                                         6            As the Ninth Circuit has explained, these procedural requirements are not a matter
                                         7   of form over function:
                                                      The procedural and substantive safeguards described in Oregonian and
                                         8
                                                      Brooklier are not mere punctilios, to be observed when convenient. They
                                         9            provide the essential, indeed only, means by which the public’s voice can
                                                      be heard. All too often, parties to the litigation are either indifferent or
                                        10            antipathetic to disclosure requests. This is to be expected: it is not their
                                                      charge to represent the rights of others. However, balancing interests cannot
                                        11
                                                      be performed in a vacuum. Thus, providing the public notice and an
                                        12            opportunity to be heard ensures that the trial court will have a true
                                                      opportunity to weigh the legitimate concerns of all those affected by a
                                        13            closure decision. Similarly, entry of specific findings allows fair assessment
(702)728-5300 (T) / (702)425-8220 (F)




                                        14            of the trial judge’s reasoning by the public and the appellate courts,
     602 SOUTH TENTH STREET


      WWW.NVLITIGATION.COM




                                                      enhancing trust in the judicial process and minimizing fear that justice is
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15            being administered clandestinely.
                                        16   Phoenix Newspapers, 156 F.3d at 951. Thus, these procedural safeguards are essential to the

                                        17   preservation of the public’s right of access to court proceedings. See also Globe Newspapers

                                        18   v. Superior Court, 457 U.S. 596, 609 n.25 (the First Amendment requires that members of

                                        19   the press and general public must be given an opportunity to be heard prior to sealing court

                                        20   proceedings) (citations omitted).

                                        21            Providing advance notice of intent to seal is a critical first step in ensuring the

                                        22   public’s right of access is properly observed. Typically, the most effective way to provide

                                        23   sufficient notice to the public of closure of a proceeding is by docketing any closure motion

                                        24   in advance of a hearing on such motion to permit intervention by interested members of the

                                        25   public. Phoenix Newspapers, 156 F.3d at 946; Oregonian, 920 F.2d at 1465; see also United

                                        26   States v. Agosto Ayson Biagon, 510 F.3d 844, 848 (9th Cir. 2007) (affirming a district court’s

                                        27   denial of a defendant’s in-court request to close a sentencing hearing where the defendant

                                        28   failed to file a motion in advance of the hearing).



                                                                                            3
                                             Case 3:21-cv-00176-RFB-CLB Document 100 Filed 06/21/21 Page 4 of 4




                                         1            Accordingly, in light of this long-standing requirement that the public in entitled to
                                         2   advanced notice of any efforts to limit public access to court proceedings, the Review-Journal
                                         3   respectfully asserts that, should the parties or the Court seek to close any proceeding in this
                                         4   matter, the Court must provide notice of any hearing on closure which ensures that the
                                         5   Review-Journal and the public has the opportunity to object to such closure.
                                         6            DATED this 21st day of June, 2021.
                                         7
                                                                             /s/ Margaret A. McLetchie
                                         8
                                                                             Margaret A. McLetchie, Nevada Bar No. 10931
                                         9                                   Alina M. Shell, Nevada Bar No. 11711
                                                                             MCLETCHIE LAW
                                        10                                   602 South Tenth Street
                                                                             Las Vegas, NV 89101
                                        11
                                                                             Telephone: (702) 728-5300; Facsimile: (702) 425-8220
                                        12                                   Email: maggie@nvlitigation.com
                                                                             Counsel for Intervenor, Las Vegas Review-Journal, Inc.
                                        13
(702)728-5300 (T) / (702)425-8220 (F)




                                        14
     602 SOUTH TENTH STREET


      WWW.NVLITIGATION.COM
       LAS VEGAS, NV 89101
       ATTORNEYS AT LAW




                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28


                                                                                           4
